Citation Nr: 0430929	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from August 1973 
to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issue of entitlement to a disability rating 
greater than 30 percent for the service-connected anxiety 
disorder.  


REMAND

In August 2003, the veteran underwent a VA mental disorders 
examination.  At that time, he complained of sadness, 
depression, irritability, loss of interest for daily living 
activities, loss of energy, insomnia, an inability to feel 
pleasure in daily tasks and to concentrate, anxiety with 
obsessive thoughts and images, compulsive repetitive 
ritualized behavior, as well as grandiose and euphoric 
feelings.  A mental status evaluation demonstrated 
appropriate dress, adequate hygiene and cooperation, 
spontaneous, established eye contact, alertness, orientation 
times three, contact with reality, coherent and logical 
thought process, a constricted and appropriate affect, intact 
memory, normal abstraction capacity, good judgment, adequate 
insight, and no psychomotor retardation, agitation, tics, 
tremors, abnormal involuntary movement, looseness of 
association, disorganized speech, delusions, hallucinations, 
phobias, panic attacks, suicidal ideas, impairment of thought 
process or communication, or inappropriate behavior.  
However, this evaluation also reflected obsessions and 
compulsions in content of thought as well as a depressed and 
dysphoric mood.  

The examiner diagnosed, on Axis I, depressed bipolar disorder 
as well as a generalized anxiety disorder.  In addition, the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50 and explained that this number represented the 
finding that the veteran has serious symptoms resulting in 
serious social and occupational impairment.  Further, the 
examiner expressed his opinion that the veteran's bipolar 
disorder "is a separate and entity and not [a] maturation of 
the generalized anxiety disorder."  

Significantly, however, the examiner did not differentiate 
between the symptoms associated with the veteran's 
service-connected anxiety disorder and those related to his 
nonservice-connected bipolar disorder.  In view of the 
findings of obsessions and compulsions in content of thought 
as well as a depressed and dysphoric mood on mental status 
evaluation, as well as the examiner's conclusion that the 
veteran has serious symptoms resulting in serious social and 
occupational impairment, the Board finds that a remand is 
necessary to accord the veteran a pertinent VA examination to 
determine which symptoms are associated with his 
service-connected anxiety disorder and which problems are 
related to his nonservice-connected bipolar disorder.  

Moreover, at the personal hearing conducted before a hearing 
officer at the RO in January 2003, the veteran testified that 
he receives psychiatric treatment at the local VA Medical 
Center (VAMC) twice a month.  Hearing transcript (T.) at 2-3, 
5-6.  Later, at the August 2003 VA examination, the veteran 
further noted that he receives treatment at the VAMC Mental 
Hygiene Clinic.  (In a letter dated in February 2003, a VA 
psychiatrist confirmed that the veteran has received 
treatment at the San Juan VA Mental Health Clinic since 
December 1998.)  

Importantly, however, the most recent records of treatment 
that the veteran has received at the San Juan VAMC are dated 
in May 2001.  Consequently, the Board finds that, on remand, 
the RO should have the opportunity to procure and to 
associate with the claims folder any more recent records of 
psychiatric treatment that the veteran may have received at 
the San Juan VAMC.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the Mental Health 
Clinic at the VAMC in San Juan, the 
Commonwealth of Puerto Rico, since May 
2001.  All available reports should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of his 
service-connected anxiety disorder.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination to be associated with the 
service-connected anxiety disorder should 
be noted in the evaluation report.  The 
examiner is specifically requested to 
differentiate, to the extent possible, 
those symptoms associated with the 
service-connected anxiety disorder and 
those problems related to any 
nonservice-connected psychiatric 
disabilities shown on examination.  

3.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 30 percent for an 
anxiety disorder.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



